Citation Nr: 0916123	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  99-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from June 1949 to December 
1952.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection, in pertinent part, for PTSD.  

The Board remanded the case most recently in November 2005, 
for additional development.  The case now returns for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board notes that in November 2005 we erroneously based 
our remand of the Veteran's PTSD claim, in part, on documents 
contained within his claims file which should have been in 
the claims file of another veteran.  The Appeals Management 
Center (AMC) based a substantial portion of its remand 
development on the Board's erroneous instructions based on 
those records, including a substantial part of the Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter sent to 
the Veteran in December 2005.  See 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  However, in this instance there 
was no follow-up VCAA letter after the December 2005 letter 
to correct the notice and development error, and while the 
Veteran in a January 2006 submission pointed out that several 
of the development notice statements did not pertain to him 
(including, among other errors, requests for records from a 
Navy ship, when the Veteran served only in the Army), further 
VCAA notice is still in order.  The Board expresses its 
sincere apology for having committed these errors in the 
November 2005 remand, which consumed time and effort without 
substantial benefit flowing to the Veteran.  

It is unfortunate that sufficient appropriate development has 
not been undertaken to allow for the Board's final 
adjudication of this case at the present time, particularly 
since the Veteran first filed the pending claim in November 
1998, but corroboration of an asserted in-service stressor to 
support the Veteran's claim for PTSD has not been obtained, 
and hence service connection for PTSD cannot be granted based 
on an in-service stressor.  See 38 C.F.R. § 3.304(f) (2008).  
What the Board can do for the Veteran at this juncture is to 
try to ensure complete development of the claim, followed by 
appropriate adjudication.

Upon the Board's previous remand, the AMC sought verification 
of the Veteran's asserted receipt of a Purple Heart medal, 
with the response received, "DPRIS is negative for images 
for this Veteran."  If further inquiry can be undertaken 
regarding the Veteran's asserted receipt of a Purple Heart, 
this should be done.  

The Veteran has asserted that one stressor consisted of an 
incident in the summer of 1951 (in another statement he 
estimates that this may have been May 1951), near Wonju, 
South Korea, when he was participating in the building of a 
tank bypass route, using a tractor and scraper pan, when the 
scraper hit and detonated an anti-tank mine which threw him 
from the tractor, injuring him.  He said he was with the 
633rd Engineering Company, 36th Engineering Battalion, 6th 
Army, at that time, and suffered a broken arm, scars, and 
acoustic trauma.  He asserted that he was thereafter treated 
for his injuries at a Swedish field station over a period of 
four to five days.  

Other asserted stressors are reflected in VA treatment 
records.  In a January 1998 VA record of psychiatric 
treatment when PTSD was diagnosed, the Veteran asserted that 
on many occasions his 633rd Engineering Company in Korea was 
attacked, and in one instance was overrun.  He added that in 
numerous instances in the course of work in construction or 
demolition of bridges, airfields, etc., he witnessed deaths 
and much destruction.  It does not appear that these asserted 
stressors were adequately developed.  

Over the course of the Veteran's claim, the RO, and then the 
AMC, made inquiries, including to the National Personnel 
Records Center (NPRC) and the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (later renamed the Center 
for Unit Records Research (CURR) and thereafter renamed the 
U. S. Army and Joint Services Records Research Center 
(JSRRC)), receiving variously negative replies, including 
indications that the Veteran's service personnel records as 
well as unit records may have been lost by fire.  

When a veteran's records have been destroyed, VA has an 
obligation to search for alternative records which support 
the veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Moreover, where official records may be lacking, VA 
regulations provide that service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet. App. 147 
(1992); 38 C.F.R. § 3.303(a) (1994).  This evidence may be 
private medical records showing treatment of the claimed 
disability, fellow service personnel statements, personal 
testimony, etc.  The evidence may also be information 
provided by military sources.

A March 2008 AMC inquiry to the National Archives and Records 
Administration, Modern Military Records Branch, in College 
Park, Maryland, noted that a history of the Veteran's unit 
was required, but erroneously failed to ask for a history of 
that unit from that source.  

The Veteran has also asserted that some of his VA treatment 
records have been misfiled based on transposing his first and 
last names, and that this may have occurred as well with his 
military records.  Upon remand, research development should 
check for records misfiled in this manner.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Provide updated VCAA notice to the 
Veteran, asking that he provide detailed 
descriptions of all claimed stressor events 
experienced in service which he believes 
caused PTSD (not only the asserted incident 
when an anti-tank mine threw him from a 
tractor).  He should be asked to provide 
detailed descriptions of each event, 
including the unit involved, names of any 
personnel who died if known, and approximate 
date (within a 60-day window) and location of 
the event.  He should be asked to submitted 
any evidence he may have to corroborate the 
alleged incidents.  Any records or responses 
received should be associated with the claims 
file, and any indicated development 
undertaken with the Veteran's assistance, as 
appropriate. 

2.  Obtain any VA treatment records not yet 
obtained.  VHA sources should be asked to 
search as well for any records misfiled based 
on transposition of the Veteran's first and 
last names.  All records and responses 
received should be associated with the claims 
file.  

3.  Through appropriate sources including the 
NPRC, again attempt to obtain any additional 
service personnel records, service treatment 
records, including hospitalizations, for the 
Veteran.  The NPRC should be asked to search 
as well for any potentially misfiled records 
based on transposition of the Veteran's first 
and last names.  All records and responses 
received should be associated with the claims 
file.  

4.  Contact the National Archives and Records 
Administration (NARA), Modern Military 
Branch, 8601 Adelphi Road, College Park, MD 
20740, and request that it provide copies of 
any pertinent military records to include 
military histories, including any documenting 
asserted attacks on the Veteran's company and 
any casualties.  All records and responses 
received should be associated with the claims 
file.  

5.  The U.S. Army and Joint Services Records 
Research Center (JSRRC) should then be 
contacted in an attempt to corroborate 
asserted stressors.  All records and 
responses received should be associated with 
the claims file.  

6. After the above instructions are complete, 
and if any of the veteran's claimed stressors 
are independently corroborated, arrange for a 
VA psychiatric examination, providing the 
examiner with a statement of the 
independently corroborated in-service 
stressor(s). The claims file must be made 
available for review in conjunction with any 
examination, and any examination report 
should reflect such review.  All necessary 
tests should be performed.  The examiner 
should answer the following:

a.  The examiner should provide a 
diagnosis for all acquired psychiatric 
disorders present.   

b.  If PTSD is found in accordance with 
the American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV), the 
examiner should so state, and if so, 
the examiner should address whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the PTSD is due to an in-service 
stressor as found by VA to be 
independently corroborated; or whether 
such origin or causation is unlikely 
(i.e., less than a 50-50 degree of 
probability).
 
c.  If other psychiatric disorders are 
present, then for each of those 
additional psychiatric disorders (one 
or more), the examiner should opine 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder is 
causally related to service; or whether 
such origin or causation is unlikely 
(i.e., less than a 50-50 degree of 
probability).  

d.  In providing the above opinions, it 
is essential that the examiner review 
past and current lay statements by the 
veteran, and consider both documented 
evidence of any history of disorder, as 
well as absence of any such history 
over any relevant time periods.  The 
examiner should also consider other 
factors which may affect a 
determination of etiology as related to 
service.

e.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

f.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions 
expressed.  The conclusions of the 
examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to 
pure speculation, the examiner must 
provide a complete explanation why 
those questions cannot be answered.  


7.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

